Citation Nr: 0119708	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
shoulder, donor site, scar and tissue loss, as a result of VA 
medical and surgical treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1951 to 
March 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefit sought.  

In April 1999, the veteran requested a hearing before a 
Member of the Board.  In May 1999, the veteran clarified his 
request to reflect a local hearing with a Decision Review 
Officer.  An August 1999 VA Form 119, Report of Contact, 
reflects that the veteran canceled his request for a hearing.  


REMAND

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).


This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Having 
carefully reviewed the veteran's claims file in order to 
assure compliance with the new legislation, the Board has 
determined that additional development is warranted before a 
final determination is made with respect to the veteran's 
claim for entitlement to benefits under 38 U.S.C.A. § 1151.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In July 1991, the veteran sustained a self-inflicted gunshot 
wound to the face.  The veteran admits that, as part of the 
restoration of his face, it was agreed to usetissue from his 
shoulder to create a lip.  He states he was told the surgery 
would allow him to close his mouth and enable him to eat 
through his mouth rather than a feeding tube.  He asserts 
that the surgery was done on his shoulder but the removed 
tissue was not used on him.  He alleges that he woke up 
without the promised lip and with most of his shoulder gone.  
The veteran contends that, after removing skin, bone, and 
tissues, VA physicians said there was not enough to make a 
lip, so they threw all of [the skin, bone, and tissue] away.  
He also reports that he was told VA had to throw the [skin, 
bone, and tissue] away because the tissue had died.  He says 
that he was willing to sacrifice his shoulder to be able to 
eat regular food and improve his appearance.  He asserts that 
his shoulder has limited motion and it causes great pain.  In 
essence, he believes his shoulder was destroyed for nothing.  

Of significance, in instances such as this, where the veteran 
has presented (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability and (2) 
evidence that the disability or symptoms may be associated 
with VA medical or surgical treatment, and an opinion or 
medical examination is required to make a decision on the 
claim, the VCAA requires a remand.  See VCAA, § 3(a), (to be 
codified at 38 U.S.C. § 5103A(d)) (emphasis added); 38 C.F.R. 
§ 19.9 (2000).  


The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The appellant filed his current claim seeking compensation 
benefits, under 38 U.S.C.A. § 1151, November 1997.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim must be decided under the 
current, post-October 1, 1997, version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs. 

With respect to the veteran's claim for compensation under 38 
U.S.C.A. § 1151, for left shoulder, donor site, scar and 
tissue loss, as a result of VA medical treatment, the claims 
folder contains photocopies of hospital summaries dated for 
the following admissions for reconstructive surgery of the 
lip with deltopectoral flap: June 25, 1996; July 15, 1996; 
and October 28, 1996; and, same day surgery records dated in 
May, August, and September 1997.  The August 21, 1996, 
admission referred to by the veteran is not summarized in the 
records before the Board.  The claims folder does not bear 
any evidence of (1) the veteran's physical status prior to 
the initial reconstructive surgery in June 1996; or, (2) the 
signed consents for the reconstructive surgeries performed in 
June, July, August, and October 1996; or (3) a statement 
detailing the risks and/or benefits of any proposed 
reconstructive surgery for the lip.  Further, the evidence of 
record does not contain any operative records detailing the 
actual operative procedures or pathology reports with regard 
to any excised tissue or diseased tissue.

In essence, the records related to the several 
hospitalizations appear incomplete.  Therefore, this case 
must be returned to the RO to obtain copies of the complete 
VA medical records related to the veteran's hospitalizations 
for reconstructive surgery from May 1996 to December 1996 as 
regards any medical or surgical treatment of the lip using 
the left shoulder as a donor site.  Based on the veteran's 
assertions and the color photographs of the split thickness 
skin graft site, left shoulder, the Board determines that a 
medical opinion by a physician knowledgeable in the field of 
reconstructive plastic surgery is required before the claim 
may be finally adjudicated.  

The Board appreciates the fine adjudicative efforts by the RO 
in this matter to date.  However, the enactment of the VCAA 
has enhanced the requirements in cases such as this, and we 
are constrained not to render a final decision without 
obtaining a medical opinion addressing the contentions raised 
by the veteran.

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred and the 
claim for compensation under 38 U.S.C.A. § 1151 for left 
shoulder, donor site, scar and tissue loss is REMANDED to the 
RO for the following action:

1.  The RO should associate with the claims folder 
legible photocopies of all VA medical and surgical 
records of the veteran that relate to the 
deltopectoral flap to include pre-, intra-, and 
post- operative reports for the following 
admissions: June 25, 1996; July 15, 1996; August 
21, 1996, and October 28, 1996; as well as any 
same day surgery records.  This request also 
refers to any pathology reports.  Photocopies of 
each signed consent for the reconstructive 
surgeries performed in June, July, August, and 
October 1996, as well as any other records that 
informed the veteran of the risks and/or benefits 
of any proposed reconstructive surgery for the lip 
and/or creation of the deltopectoral flap.  The 
history and physical examination performed prior 
to the initial deltopectoral flap creation in June 
1996 should be associated with the claims folder.


2.  The RO should schedule the veteran for a VA 
skin examination, with a medical opinion, by a 
physician knowledgeable in the field of 
reconstructive plastic surgery, to evaluate the 
nature, extent, and etiology of any scarring or 
loss of bone and/or tissue in the left shoulder, 
status post deltopectoral flap creation.  The 
examination should be completed by a physician 
unknown to the veteran.  Before evaluating the 
veteran, the examiner should review the claims 
folder, including a copy of this Remand, and any 
evidence added to the record.  The examiner's 
report should reflect such review of the veteran's 
claims file, and should fully set forth all 
current complaints, pertinent clinical findings, 
and diagnoses.  Specifically, the examiner should 
render an opinion based upon all the evidence of 
record, if possible, as to whether there was any 
fault or negligence on the part of VA in 
harvesting tissue from the left shoulder to 
reconstruct the lip defect and why?  In so doing, 
the examiner should comment on the following: 

(a)  Did the veteran incur additional 
disability as a result of VA treatment for 
creation of the deltopectoral flap for lip 
reconstruction?

(b)  If so, was that additional disability 
a necessary consequence of such 
deltopectoral flap creation for lip 
reconstructive surgery?

(c)  If the additional disability was not 
a necessary consequence of the procedure, 
was it the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault?

(d)  If there is additional disability of 
the left shoulder, status post 
deltopectoral flap creation, and it does 
not constitute necessary consequences of 
the treatment afforded, is there any 
disability of the left shoulder, face, 
lip, and/or psyche, which has developed as 
a result of the additional disability of 
the left shoulder.

In formulating this opinion, the examiner should 
refer to the legal criteria set out in the Remand, 
particularly the provisions as to the necessary 
consequences of medical or surgical treatment 
properly administered with the express or implied 
consent of the veteran.  All opinions expressed 
should be supported by reference to pertinent 
evidence.

3.  The RO should then review the claims file to 
ensure that all of the required notices have been 
sent to the veteran and that all of the above 
requested development has been completed.  See 
Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If any 
development is incomplete, the RO should take 
corrective action.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO should readjudicate the substantive 
merits of the claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for left shoulder, donor 
site, scar and tissue loss, as a result of VA 
medical and surgical treatment.  If the action 
taken remains adverse to the veteran, he and his 
accredited representative should be furnished a 
supplemental statement of the case concerning all 
evidence added to the record since the last 
supplemental statement of the case.  Thereafter, 
the veteran and his representative should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal. 38 C.F.R. § 20.1100(b) (2000).


 

